Citation Nr: 1429085	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2. Entitlement to an initial disability rating in excess of 40 percent for peripheral neuropathy of the right upper extremity.

3. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

4. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the pendency of the appeal, a September 2011 rating decision increased the Veteran's initial disability rating for peripheral neuropathy of the right upper extremity from 10 percent to 40 percent and his initial disability rating for peripheral neuropathy of the left upper extremity from 10 percent to 20 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  There is additional pertinent medical evidence through 2012 located in Virtual VA.  However, the RO reviewed the Veteran's treatment records in its subsequent January 2014 Supplemental Statement of the Case (SSOC).  Therefore, there is no prejudice to the Veteran in the Board's adjudication of his claims.  

In a March 2003 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2004.  The RO issued a Statement of the Case (SOC) in February 2004.  The Veteran did not perfect his appeal with regard to this issue.  38 C.F.R. §§ 20.200, 20.302(c) (2013).  Further, VA did not take actions that to lead the Veteran to believe that his appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the issue is phrased above as a petition to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

In August 2010 and October 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was denied in March 2003.  He did not perfect an appeal with regard to that decision.  

2.  Evidence received since the March 2003 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  

3. The Veteran's peripheral neuropathy of the right upper (major) extremity manifests as no more than severe incomplete paralysis.  

4. The Veteran's peripheral neuropathy of the left upper (minor) extremity manifests as no more than moderate incomplete paralysis.  

5. The Veteran's peripheral neuropathy of the right lower extremity manifests as no more than moderate incomplete paralysis.  

6. The Veteran's peripheral neuropathy of the left lower extremity manifests as no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1. The March 2003 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).   

2. No new and material evidence has been received since the March 2003 rating decision to reopen a claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for an initial disability rating in excess of 40 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8512, 8516 (2013).

4. The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8512, 8516 (2013).

5. The criteria for an initial 20 percent disability rating for peripheral neuropathy of the right lower extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2013).

6. The criteria for an initial 20 percent disability rating for peripheral neuropathy of the left lower extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Letters dated in October 2006 and August 2010 satisfied the duty to notify provisions with regard to direct and secondary service connection, and new and material evidence.  The August 2010 letter explained what constituted new and material evidence and that his claim for service connection for hypertension was previously denied because the nexus element of a service connection claim was not satisfied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the August 2010 letter was not issued prior to initial adjudication of the Veteran's claims, they were readjudicated in the October 2011 and December 2013 SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to his increased rating claims, the appeals arise from disagreement with initial evaluations following grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his increased rating claims.  The VA examinations are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his peripheral neuropathy in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran was not provided an examination in conjunction with his petition to reopen a claim for service connection for hypertension.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

This case was remanded in August 2010 and October 2013 so that proper notice could be provided to the Veteran with regard to new and material evidence, so private, VA, and SSA records could be obtained, and VA examination could be conducted.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Petition to Reopen a Claim of Service Connection for Hypertension

In March 2003, the RO denied the Veteran's claim for service connection for hypertension on the basis that the nexus requirement was not satisfied.  In September 2003, the Veteran submitted a statement that he was "filing for additional service connected disabilities" that were due to his service-connected diabetes mellitus.  This statement is not a valid NOD because the Veteran did not express disagreement and a desire for appellate review of the March 2003 RO decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2013).  The RO continued the denial of service connection in a January 2004 rating decision, which the Veteran did not appeal.  

New and material evidence received prior to the expiration of the appellate period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining when statements are received within one year of rating decision, Board's inquiry is not limited to whether statements constitute notices of disagreement but whether statements include submission of new and material evidence under 38 C.F.R. § 3.156(b)); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  In this case, the Veteran did not submit new and material evidence within one year of the promulgation of the March 2003 rating decision, nor has he so contended.  

For these reasons, the March 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the March 2003 denial, the record consisted of the Veteran's STRs, VA treatment records, private medical records, and the report of a February 2003 VA hypertension examination.  Subsequently, SSA records, additional VA and private treatment records, and lay statements were obtained.  Although most of this evidence is new, in that it has not been submitted to VA before, it is not material because it does not address the nexus requirement of either a direct, presumptive, or secondary service connection claim.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The new medical records show that the Veteran has been diagnosed with, and is treated for, hypertension.  This evidence is not material because the medical records do not address whether the Veteran's hypertension was directly caused by service or was caused or aggravated by a service-connected disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

In May 2010, the Veteran's representative noted that the February 2003 VA negative etiology opinion did not contain a rationale.  To the extent that this statement could be interpreted as a request for a new examination, until the Veteran's claim has been reopened, VA has no duty to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii) (2013) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  

At his February 2009 RO hearing, the Veteran testified that he was diagnosed with diabetes and hypertension at the same time.  Although credible, this statement is cumulative of medical evidence of record at the time of the March 2003 denial.  The record showed that he was diagnosed with both conditions at the same time.  The Veteran also made vague statements about hypertension but did not make a specific argument or discuss evidence regarding the nexus element of his service connection claim.  His testimony is not new and material evidence.  

The Veteran's representative also noted that according to the American Diabetes Association, as many as 2 out of 3 adults with diabetes mellitus also have hypertension.  This assertion does not address whether hypertension is caused or aggravated by diabetes, the Veteran's representative simply stated that some patients with diabetes mellitus also have hypertension.  The May 2010 statement does not constitute new and material evidence.  

In a June 2013 statement, the Veteran's representative stated that January 2011 laboratory data showed an increased albumin/creatinine ratio and elevated microalbumin and creatinine levels.  Further, the representative noted that a September 2011 VA treatment record showed that the Veteran's hypertension was not at goal.  The VA treatment records confirm the Veteran's representative's statements.  The Veteran's representative argued that the abnormal laboratory data reflects a problem with kidney function, and therefore the claim should be reopened to determine whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  

Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the evidence of record does not support the new assertion of aggravation.  The January 2011 laboratory report simply notes that the Veteran had an elevated albumin/creatinine ratio and elevated microalbumin and creatinine levels.  A relationship between hypertension and diabetes was not discussed.  Further, multiple VA treatment records show that the Veteran's hypertension has not been at goal.  They also note that this is because he was not taking his medication.  The medical evidence does not indicate that his hypertension is aggravated by his service-connected diabetes.  The Veteran's representative's June 2013 statement is not new and material evidence.  

The Board notes that the January 2014 SSOC refers to a September 9, 2010 VA examination report that provided a negative opinion regarding service connection for hypertension.  While the Veteran did undergo a VA examination on that date, it was for his peripheral neuropathy claims and the examiner did not address hypertension other than to state that he had this condition.  


Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for hypertension.  The claim is not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Increased Rating Claims 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013).  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Peripheral Neuropathy of the Upper Extremities

Diabetic peripheral neuropathy is not specifically listed in the rating schedule.  An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2013).  

Initially, the Veteran's peripheral neuropathy was evaluated as 40 percent disabling under Diagnostic Code 8599-8516, paralysis of the ulnar nerve.  38 C.F.R. § 4.124a (2013).  His peripheral neuropathy of the left upper extremity was evaluated as 20 percent disabling under the same Diagnostic Code.  The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69 (2013).  The Veteran self-reports as right-handed.  Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor.  

Under Diagnostic Code 8516, a 40 percent evaluation is warranted for the major upper extremity when there is severe incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.12a (2013).  A 60 percent evaluation is warranted for the major upper extremity when there is complete paralysis of the ulnar nerve with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  

A 20 percent rating is warranted for the minor upper extremity for moderate incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.12a (2013).  A 30 percent rating for the minor upper extremity is warranted for severe incomplete paralysis.  Id. 

In a September 2011 rating decision, the RO changed the Diagnostic Code for the Veteran's peripheral neuropathy of the upper extremities from 8599-8516 to 8599-8512.  The RO found that the Veteran's symptoms impacted his entire hand, and therefore more closely approximated the diagnostic criteria related to the lower radicular group.  38 C.F.R. § 4.124a (2013).  

Under Diagnostic Code 8512, a 40 percent evaluation is warranted for the major upper extremity when there is moderate incomplete paralysis of the radicular group.  A 50 percent evaluation is warranted for severe incomplete paralysis.  Id.  A 20 percent evaluation is warranted for mild incomplete paralysis of the minor upper extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the minor upper extremity.  Id.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  Because the RO has evaluated the Veteran's disability under both Diagnostic Codes 8516 and 8512, the Board will address both sets of criteria.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2013).  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a (2013).  

A May 2005 SSA evaluation from Dr. K. O. noted that the Veteran complained of paresthesias.  His upper extremities had no deformity, normal pulses, normal sensation, normal reflexes, normal strength, and full ranges of motion.  

The Veteran underwent a VA peripheral nerves examination in July 2007.  He complained of pain and tingling in his hands.  Upon examination, there was no evidence of muscle atrophy.  His strength and joint movements were normal in his upper extremities.  His reflexes and sensation to pinprick and light touch were diminished.  The examiner diagnosed "mild" peripheral neuropathy of the upper extremities bilaterally.  

A January 2008 evaluation from Dr. B. S. for the Disability Determination Bureau noted that the Veteran had no deformities of the upper extremities.  He reported a burning sensation from his wrists to his hands and fingers.  He had normal range of motion and no signs of poor circulation.  He had normal pulses, sensation, strength, and reflexes.  

A June 2008 SSA record shows complaints of swelling and burning in his hands.  

At his December 2008 VA diabetes mellitus examination, the Veteran reported that the symptoms from his peripheral neuropathy were gradually worsening.  He reported numbness and tingling in the third, fourth, and fifth fingers of his right hand and the fourth and fifth fingers of his left hand.  He had decreased sensation in the same areas.  He felt that his grip was mildly weakened but "overall, he [was] able to make a tightly closed functional fist and has no functional impairment" in his upper extremities.  Upon examination, there was no edema.  His right arm strength was normal at 5/5 and his left arm strength was slightly decreased at 4.5/5.  There was a mild decrease of sensation to pain, temperature, and light touch on the volar surface of both hands beyond the mid-metacarpal area.  The dorsal aspect of his hands was not impaired.  His deep tendon reflexes were 1+ in his upper extremities.  The examiner diagnosed "mild peripheral neuropathy more severe on the upper extremities...[.]" 

A June 2009 VA treatment record shows that the Veteran complained of numbness in all five fingers of his right hand.  He had decreased sensation in the ulnar nerve distribution and pain on terminal extension.  

In May 2010, the Veteran's representative stated that the Veteran had tingling in his third, fourth, and fifth fingers on his right hand and his fourth and fifth fingers in his left hand.  He stated that the Veteran worked as a security guard and that he had difficulty gripping his pistol, which made it hard for him to qualify to use it.  As noted below, however, his grip strength was, at worst, 4/5.  

In September 2010, the Veteran underwent a VA peripheral nerves examination.  He complained of numbness and tingling in his upper extremities.  He reported dysesthesias and constant burning pain in both hands.  He complained of occasional weakness in his hands, with the right worse than the left.  He did not have flare-ups.  He took gabapentin with "modest relief."  He had weakness and functional loss, particularly in the right upper extremity.  The examiner found that it had a "moderate" impact on the Veteran's activities of daily living (ADLs).  

Upon examination of the right upper extremity, the examiner used the following modalities to test sensation: 128C tuning fork, microfilament using the Semmes-Weinsten protocol for diabetic peripheral neuropathy, pinprick for pain, sharp caliper for two point discrimination, light touch, proprioception, and temperature.  He found a "moderately severe deficit," with regard to sensation, particularly in the ulnar nerve distribution involving the fourth and fifth fingers.  There was mild weakness with 4/5 strength of the interossei and hypothenar muscles.  The examiner diagnosed "moderately severe" peripheral neuropathy of the right hand, "representing a moderate neuralgia of the ulnar nerve with a mild neuralgia of the median and radial nerve."  The examiner specifically concluded that there was incomplete paralysis of the ulnar nerve and "no paralysis" of the median and radial nerve.  The examiner found that the disability had a moderate impact on the Veteran's ADLs.  

Upon examination of the left hand, using the same sensory modalities, the examiner found "mild sensory loss," particularly in the ulnar nerve distribution associated with a "very mild loss" in the median and radial nerve distribution.  The examiner described it as a "glove-like" distribution.  The examiner diagnosed "mild" peripheral neuropathy of the left hand with "mild" neuralgia of the ulnar, median, and radial nerves with "no evidence of paralysis" and a mild impact on ADLs.  

With regard to both upper extremities, the Veteran had full range of motion in both hands, wrists, and fingers.  There were no flare-ups or changes in his ranges of motion after repetitive flexion and extension of the wrists.  There was no atrophy and he had normal muscle tone.  His grip and opposition of thumb to each finger strength was 4/5.  He was able to push, pull, and pick up items both hands.  There was no interosseous weakness.  

An August 2011 VA treatment record noted that the Veteran did not have edema in his extremities and that all of his pulses were palpable.  An April 2012 VA treatment reports that the Veteran did not have weakness in his right hand, but had decreased sensation.  

With regard to the Veteran's right upper extremity, the criteria for a 50 percent evaluation under Diagnostic Code 8512 are not met because his incomplete paralysis is not severe.  The September 2010 examiner noted that the Veteran had "moderately severe" peripheral neuropathy with a glove-like distribution.  He was found to have a mild neuralgia of the radial nerve and "no paralysis" of the radial nerve.  It was found to only have a moderate impact on his ADLs and occupational functioning.  At worst, his grip and pinch strength was 4/5.  At worst, his sensory deficit was "moderately severe."  Although he consistently had sensory deficits, no examiner found that he had limitation of motion of any part of his right upper extremity due to peripheral neuropathy.  His peripheral neuropathy of the right upper extremity does not more closely approximate severe incomplete paralysis of the lower radicular group.  

Further, in addition to the reasons discussed above with regard to Diagnostic Code 8512, the criteria for a 60 percent evaluation under Diagnostic Code 8516 are not met because his symptoms do not more closely approximate complete paralysis.  As noted above, the September 2010 VA examiner specifically found "moderately severe" and "incomplete" paralysis of the right ulnar nerve.  Further, there is no evidence of record to show that the Veteran's right upper extremity peripheral neuropathy causes any of the criteria for a 60 percent evaluation.  He does not have the "griffin claw" deformity or the loss of the extension of his right and little fingers.  His ranges of motion in his fingers and hands were found to be normal.  He does not have weakened flexion of the wrist.  To the contrary, he had no additional limitation of motion following repetitive flexion and extension of his right wrist.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's peripheral neuropathy of the right upper extremity does not more closely approximate a 50 percent rating under Diagnostic Code 8512 or a 60 percent rating under the Diagnostic Code 8516.  38 C.F.R. § 4.7 (2013).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from peripheral neuropathy of the right upper extremity have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

With regard to his left upper extremity, the criteria for a 30 percent evaluation under Diagnostic Code 8512 are not met because his incomplete paralysis is not moderate.  Further, the criteria for a 30 percent disability rating under Diagnostic Code 8516 are not met because the record does not reflect severe incomplete paralysis.  38 C.F.R. § 4.124a (2013).  The July 2007, December 2008, and September 2010 VA examiners all found his peripheral neuropathy of the left upper extremity to be mild.  It was noted that his sensory loss was mild at his December 2008 and September 2010 examinations.  Further, he had normal or near-normal strength in his left upper extremity and normal ranges of motion of his fingers, hand, and wrist.  He did not have additional limitation of motion following repetitive flexion and extension of his left wrist.  The examiner specifically found that there was "no evidence of paralysis."  Based on the findings of the VA examiners, the Veteran's peripheral neuropathy of the left upper extremity cannot be categorized as "moderate" or "severe."  The remaining lay and medical evidence does not address the severity of the Veteran's nerve paralysis, other than general assertions that it has worsened over time.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's peripheral neuropathy of the left upper extremity does not more closely approximate a 30 percent rating under Diagnostic Code 8512 or a 40 percent rating under Diagnostic Code 8516.  38 C.F.R. § 4.7 (2013).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from peripheral neuropathy of the right upper extremity have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's peripheral neuropathy of the upper extremities are pain, tingling, numbness, decreased sensory perception, slightly decreased strength, and functional impairment.  These symptoms are contemplated by the schedular criteria for paralysis of the lower radicular group.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected peripheral neuropathy of the upper extremities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

B. Peripheral Neuropathy of the Lower Extremities 

The Veteran's peripheral neuropathy of the lower extremities is currently evaluated under Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal nerve).  A 10 percent evaluation is warranted when there is mild incomplete paralysis.  A 20 percent evaluation is warranted when there is moderate incomplete paralysis.  A 30 percent evaluation is warranted when there is severe incomplete paralysis.  38 C.F.R. § 4.124a (2013).  

January 2005, October 2005, and October 2006 VA treatment records show normal sensation to monofilament on the feet.  In May 2007, the Veteran complained that his symptoms had gotten worse.  

During his May 2005 SSA evaluation by Dr. K. O., the Veteran reported balance problems, but no problems walking.  His lower extremities had no deformity.  He had full range of motion and normal strength.  His pulses, reflexes, and sensation were all normal.  Neuropathy was not diagnosed.  

At his July 2007 VA examination, the Veteran complained of pain, tingling, and cramps in his feet and legs.  He stated that these symptoms were present all day and became worse at night.  He stated that his peripheral neuropathy of the lower extremities restricted his ability to walk and stand.  Upon examination, there was no evidence of muscle atrophy of either lower extremity.  His strength was 5/5.  His reflexes and sensation to pinprick were diminished.  The palpation sense and sensory perception of a monofilament in his feet was decreased.  His joint movements were normal.  The examiner diagnosed "mild" peripheral neuropathy of the lower extremities.  

A January 2008 record from Dr. B. S. shows that the Veteran complained of cramps in his legs, problems using stairs, and a feeling of heaviness in his legs.  He had no deformity in his lower extremities.  He had cramping but normal ranges of motion.  There was no sign of poor circulation.  His strength was 5/5 and his peripheral pulses were palpable. He had normal sensation to touch and pinprick.  

At his December 2008 VA diabetes mellitus examination, the Veteran stated his symptoms were increasing in severity.  He reported numbness and tingling below his left knee for 10 to 11 hours per day.  He had a moderate decrease in sensation in his lower extremities.  His leg strength was normal but he had easy fatigability.  He did not have disequilibrium.  Upon examination, he had no edema.  His strength was 5/5 in both lower extremities.  His sensation to pain, temperature, and light touch was intact in his feet.  He had a mild decrease in vibratory sense in his feet.  His proprioception was normal.  His deep tendon reflexes were 1+ in his knees with "trace at the ankles."  The examiner diagnosed "mild" peripheral neuropathy of the lower extremities.  

In February 2009, the Veteran competently and credibly testified that he had problems with balance.  In November 2009, a VA physician noted that the Veteran had "intermittent" problems with balance due to his neuropathy in his lower extremities.  In May 2010, the Veteran's representative asserted that the Veteran had balance problems.  

At his September 2010 VA examination, he complained of numbness, tingling, and burning pain in his lower extremities.  He denied flare-ups and stated that his condition had a "moderate" impact on his ADLs.  Upon examination, he had a "mild" stocking-like sensory loss pattern with normal muscle mass, no atrophy, and 5/5 strength for dorsiflexion and plantar flexion.  Repetitive testing did not cause additional limitation of motion or a flare-up.  The examiner diagnosed "mild" peripheral neuropathy of the feet that had a mild impact on his ADLs and work with "no paralysis" in the right lower extremity.    

An August 2011 VA treatment record noted that the Veteran did not have edema in his extremities and that all of his pulses were palpable.  

Affording the Veteran the benefit of the doubt, the Board finds that the overall disability picture for the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximates an initial 20 percent rating for each lower extremity under Diagnostic Code 8521.  38 C.F.R. § 4.7 (2013).  The record shows that in addition to sensory deficits, the Veteran's peripheral neuropathy of the lower extremities causes problems with balance.  Further, he had diminished knee and ankle reflexes in September 2010.  As a result, the Board concludes that his disability more closely approximates moderate incomplete paralysis.  To this extent, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

However, the criteria for a 30 percent evaluation are not met.  VA examiners have consistently found that his ranges of motion and strength are normal.  In addition, three VA examiners have described his condition as mild.  At most, the record shows that his peripheral neuropathy of his lower extremities causes only a moderate impact on his ADLs, as noted by the September 2010 VA examiner.  For these reasons, the Veteran's disability picture is not more closely approximated by the criteria for 30 percent evaluation under Diagnostic Code 8521.  Id.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from peripheral neuropathy of the lower extremities have not met the criteria for a rating in excess of 20 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun , 22 Vet. App. 111; aff'd, 572 F.3d 1366.

The manifestations of the Veteran's peripheral neuropathy of the lower extremities are pain, tingling, numbness, decreased sensory perception, and functional impairment such as problems with balance.  These symptoms are contemplated by the schedular criteria for paralysis of the external popliteal nerve.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected peripheral neuropathy of the lower extremities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 












							(Continued on the next page)

ORDER

As new and material evidence has not been received, the petition to reopen the claim for service connection for hypertension is denied

An initial disability rating in excess of 40 percent for peripheral neuropathy of the right upper extremity is denied.  

An initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.  

An initial 20 percent disability evaluation for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial 20 percent disability evaluation for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran has claimed entitlement to increased ratings for his service-connected peripheral neuropathy of his upper and lower extremities and has stated that he is unable to work.  Therefore, an informal claim for a TDIU has been raised.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence of record is not sufficient for the Board to adjudicate the Veteran's TDIU claim; a VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  The entire claims file (both the electronic claims file in VBMS and any relevant medical records contained in Virtual VA) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

b) The Veteran's service-connected disabilities are peripheral neuropathy of the upper and lower extremities and diabetes mellitus. 

c) If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


